Title: 10th.
From: Adams, John Quincy
To: 


       Mr. I. Smith came over before dinner. He is to preach to-morrow at Bradford for Mr. Allen, who is gone to Boston, as he says himself, for special purposes, that is; to be married. In the afternoon I went with him, and visited Mr. Osgood. This was the first time I had been, in that house; and he said when I came out of it, Come, we have not been neighbourly: you must come, in, and see us often.
       Dreadful Complaints of the times: Decay of Trade, scarcity of money &c. but these are grown mere Common place Observations, and do not make so deep impression, as if real distress, was seen attending them. Went into Mr. White’s. Mrs. Soughton, was there; arrived this morning from Boston. Ran into Judge Blodget’s, for a few minutes, found Nancy there, and Miss Sally Perkins, a young Lady I have not seen before. Bil Blodget squeaked a few tunes, on the violin: return’d and drank tea at Mr. White’s. Paid a few Compliments to Miss Peggy, which surprized her very much. She had thought before, I made it an invariable Rule, never to make Compliments. I rather did it, with a View to receive a few less, myself: she is very fond of making them.
      